Order, Supreme Court, New York County (William Davis, J.), entered on or about June 19, 1995, which granted third-party defendant’s and defendant’s motions to dismiss so much of the action as alleges violations of Labor Law §§ 200, 240 and 241, and declared that the action is governed by the substantive laws of New Jersey, unanimously affirmed, without costs.
The Labor Law sections do not govern liability in an action arising out of a fall from the New Jersey side of an interstate bridge (see, Padula v Lilarn Props., 84 NY2d 519). Concur— Murphy, P. J., Wallach, Rubin, Williams and Mazzarelli, JJ.